 


 HR 2353 ENR: Highway and Transportation Funding Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2353 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes. 
 
 
1.Short title; reconciliation of funds; table of contents 
(a)Short titleThis Act may be cited as the Highway and Transportation Funding Act of 2015.  (b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2015 by amounts apportioned or allocated pursuant to the Highway and Transportation Funding Act of 2014, including the amendments made by that Act, for the period beginning on October 1, 2014, and ending on May 31, 2015.  
(c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; reconciliation of funds; table of contents. Title I—Surface Transportation Program Extension Subtitle A—Federal-Aid Highways Sec. 1001. Extension of Federal-aid highway programs. Sec. 1002. Administrative expenses. Subtitle B—Extension of Highway Safety Programs Sec. 1101. Extension of national highway traffic safety administration highway safety programs. Sec. 1102. Extension of Federal Motor Carrier Safety Administration programs. Sec. 1103. Dingell-Johnson Sport Fish Restoration Act. Subtitle C—Public Transportation Programs Sec. 1201. Formula grants for rural areas. Sec. 1202. Apportionment of appropriations for formula grants. Sec. 1203. Authorizations for public transportation. Sec. 1204. Bus and bus facilities formula grants. Subtitle D—Hazardous Materials Sec. 1301. Authorization of appropriations. Title II—Revenue Provisions Sec. 2001. Extension of Highway Trust Fund expenditure authority.   ISurface Transportation Program Extension AFederal-Aid Highways 1001.Extension of Federal-aid highway programs (a)In generalSection 1001(a) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking May 31, 2015 and inserting July 31, 2015.  
(b)Authorization of appropriations 
(1)Highway Trust FundSection 1001(b)(1) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking for the period beginning on October 1, 2014, and ending on May 31, 2015, a sum equal to 243⁄365 of the total amount and inserting for the period beginning on October 1, 2014, and ending on July 31, 2015, a sum equal to 304/365 of the total amount.  (2)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by striking and $19,972,603 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $24,986,301 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(c)Use of funds 
(1)In generalSection 1001(c)(1) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended— (A)by striking May 31, 2015, and inserting July 31, 2015,; and  
(B)by striking 243⁄365 and inserting 304/365.  (2)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— 
(A)in subsection (a) by striking paragraph (3) and inserting the following:  (3)$33,528,284,932 for the period beginning on October 1, 2014, and ending on July 31, 2015.;  
(B)in subsection (b)(12) by striking , and for the period beginning on October 1, 2014, and ending on May 31, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 243⁄365 for that period and inserting , and for the period beginning on October 1, 2014, and ending on July 31, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 304/365 for that period;  (C)in subsection (c)— 
(i)in the matter preceding paragraph (1) by striking May 31, 2015, and inserting July 31, 2015,; and  (ii)in paragraph (2) in the matter preceding subparagraph (A) by striking for the period beginning on October 1, 2014, and ending May 31, 2015, that is equal to 243⁄365 of such unobligated balance and inserting for the period beginning on October 1, 2014, and ending on July 31, 2015, that is equal to 304/365 of such unobligated balance; and  
(D)in subsection (f)(1) in the matter preceding subparagraph (A) by striking May 31, 2015, and inserting July 31, 2015,.  1002.Administrative expensesSection 1002 of the Highway and Transportation Funding Act of 2014 (128 Stat. 1842) is amended— 
(1)in subsection (a) by striking for administrative expenses of the Federal-aid highway program $292,931,507 for the period beginning on October 1, 2014, and ending on May 31, 2015. and inserting for administrative expenses of the Federal-aid highway program $366,465,753 for the period beginning on October 1, 2014, and ending on July 31, 2015.; and  (2)by striking subsection (b)(2) and inserting the following: 
 
(2)for the period beginning on October 1, 2014, and ending on July 31, 2015, subject to the limitations on administrative expenses under the heading Federal Highway Administration in appropriations Acts that apply to that period..  BExtension of Highway Safety Programs 1101.Extension of national highway traffic safety administration highway safety programs (a)Extension of programs (1)Highway safety programsSection 31101(a)(1)(C) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(C)$195,726,027 for the period beginning on October 1, 2014, and ending on July 31, 2015..  (2)Highway safety research and developmentSection 31101(a)(2)(C) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(C)$94,531,507 for the period beginning on October 1, 2014, and ending on July 31, 2015..  (3)National priority safety programsSection 31101(a)(3)(C) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(C)$226,542,466 for the period beginning on October 1, 2014, and ending on July 31, 2015..  (4)National driver registerSection 31101(a)(4)(C) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(C)$4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015..  (5)High visibility enforcement program (A)Authorization of appropriationsSection 31101(a)(5)(C) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(C)$24,153,425 for the period beginning on October 1, 2014, and ending on July 31, 2015..  (B)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended— 
(i)in the first sentence by striking May 31, 2015 and inserting July 31, 2015; and  (ii)in the second sentence by striking May 31, 2015, and inserting July 31, 2015,.  
(6)Administrative expensesSection 31101(a)(6)(C) of MAP–21 (126 Stat. 733) is amended to read as follows:  (C)$21,238,356 for the period beginning on October 1, 2014, and ending on July 31, 2015..  
(b)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended by striking and $1,664,384 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $2,082,192 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2014, and ending on July 31, 2015,.  (c)Applicability of title 23Section 31101(c) of MAP–21 (126 Stat. 733) is amended by striking May 31, 2015, and inserting July 31, 2015,.  
1102.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(10) of title 49, United States Code, is amended to read as follows:  (10)$181,567,123 for the period beginning on October 1, 2014, and ending on July 31, 2015..  
(b)Administrative expensesSection 31104(i)(1)(J) of title 49, United States Code, is amended to read as follows:  (J)$215,715,068 for the period beginning on October 1, 2014, and ending on July 31, 2015..  
(c)Grant programs 
(1)Commercial driver’s license program improvement grantsSection 4101(c)(1) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015.  (2)Border enforcement grantsSection 4101(c)(2) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $21,304,110 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $26,652,055 for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(3)Performance and registration information system management grant programSection 4101(c)(3) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015.  (4)Commercial vehicle information systems and networks deployment programSection 4101(c)(4) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $16,643,836 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $20,821,918 for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(5)Safety data improvement grantsSection 4101(c)(5) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $1,997,260 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $2,498,630 for the period beginning on October 1, 2014, and ending on July 31, 2015.  (d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking and up to $9,986,301 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and up to $12,493,151 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking and up to $21,304,110 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and up to $26,652,055 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  (f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking and $2,663,014 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $3,331,507 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2014, and ending on July 31, 2015,.  
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended by striking and $665,753 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $832,877 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  1103.Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) in the matter preceding paragraph (1) by striking May 31, 2015 and inserting July 31, 2015; and  (2)in subsection (b)(1)(A) by striking May 31, 2015, and inserting July 31, 2015,.  
CPublic Transportation Programs 
1201.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015,; and  
(2)in subparagraph (B) by striking and $16,643,836 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $20,821,918 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  1202.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended by striking and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  
1203.Authorizations for public transportation 
(a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $5,722,150,685 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $7,158,575,342 for the period beginning on October 1, 2014, and ending on July 31, 2015;  
(2)in paragraph (2)— (A)in subparagraph (A) by striking and $85,749,041 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $107,274,521 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  
(B)in subparagraph (B) by striking and $6,657,534 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $8,328,767 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (C)in subparagraph (C) by striking and $2,968,361,507 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $3,713,505,753 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  
(D)in subparagraph (D) by striking and $171,964,110 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $215,132,055 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (E)in subparagraph (E)— 
(i)by striking and $404,644,932 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $506,222,466 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (ii)by striking and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015,; and  
(iii)by striking and $13,315,068 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $16,657,534 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (F)in subparagraph (F) by striking and $1,997,260 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $2,498,630 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  
(G)in subparagraph (G) by striking and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (H)in subparagraph (H) by striking and $2,563,151 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $3,206,575 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  
(I)in subparagraph (I) by striking and $1,441,955,342 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $1,803,927,671 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  (J)in subparagraph (J) by striking and $284,809,315 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $356,304,658 for the period beginning on October 1, 2014, and ending on July 31, 2015,; and  
(K)in subparagraph (K) by striking and $350,119,726 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $438,009,863 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  (b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended by striking and $46,602,740 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $58,301,370 for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended by striking and $4,660,274 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $5,830,137 for the period beginning on October 1, 2014, and ending on July 31, 2015.  (d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended by striking and $4,660,274 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $5,830,137 for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended by striking and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015.  (f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended by striking and $1,269,591,781 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $1,558,295,890 for the period beginning on October 1, 2014, and ending on July 31, 2015.  
(g)AdministrationSection 5338(h) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $69,238,356 for the period beginning on October 1, 2014, and ending on May 31, 2015 and inserting and $86,619,178 for the period beginning on October 1, 2014, and ending on July 31, 2015;  
(2)in paragraph (2) by striking and not less than $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and not less than $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015,; and  (3)in paragraph (3) by striking and not less than $665,753 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and not less than $832,877 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  
1204.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— (1)by striking and $43,606,849 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $54,553,425 for the period beginning on October 1, 2014, and ending on July 31, 2015,;  
(2)by striking $832,192 for such period and inserting $1,041,096 for such period; and  (3)by striking $332,877 for such period and inserting $416,438 for such period.  
DHazardous Materials 
1301.Authorization of appropriations 
(a)In generalSection 5128(a)(3) of title 49, United States Code, is amended to read as follows:  (3)$35,615,474 for the period beginning on October 1, 2014, and ending on July 31, 2015..  
(b)Hazardous materials emergency preparedness fundSection 5128(b)(2) of title 49, United States Code, is amended to read as follows:  (2)Fiscal year 2015From the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend for the period beginning on October 1, 2014, and ending on July 31, 2015— 
(A)$156,581 to carry out section 5115;  (B)$18,156,712 to carry out subsections (a) and (b) of section 5116, of which not less than $11,368,767 shall be available to carry out section 5116(b);  
(C)$124,932 to carry out section 5116(f);  (D)$520,548 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and  
(E)$832,877 to carry out section 5116(j)..  (c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended by striking and $2,663,014 for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting and $3,331,507 for the period beginning on October 1, 2014, and ending on July 31, 2015,.  
IIRevenue Provisions 
2001.Extension of Highway Trust Fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— (1)by striking June 1, 2015 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting August 1, 2015, and  
(2)by striking Highway and Transportation Funding Act of 2014 in subsections (c)(1) and (e)(3) and inserting Highway and Transportation Funding Act of 2015.  (b)Sport Fish Restoration and Boating Trust FundSection 9504 of the Internal Revenue Code of 1986 is amended— 
(1)by striking Highway and Transportation Funding Act of 2014 each place it appears in subsection (b)(2) and inserting Highway and Transportation Funding Act of 2015, and  (2)by striking June 1, 2015 in subsection (d)(2) and inserting August 1, 2015.  
(c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of the Internal Revenue Code of 1986 is amended by striking June 1, 2015 and inserting August 1, 2015.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 